Exhibit 10.6

 
 
 
 
 



SEMPRA ENERGY
2013 LONG TERM INCENTIVE PLAN
<YEAR> PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
You have been granted a performance-based restricted stock unit award
representing the right to receive the number of shares of Sempra Energy Common
Stock set forth below, subject to the vesting conditions set forth below.  The
restricted stock units, and dividend equivalents with respect to the restricted
stock units, under your award may not be sold or assigned and will be subject to
forfeiture unless and until they vest based upon the satisfaction of total
shareholder return performance criteria for a performance period beginning on
<DATE>, <YEAR> and ending at the close of trading on <DATE>, <YEAR>.   Shares of
Common Stock will be distributed to you after the completion of the performance
period if the restricted stock units vest under the terms and conditions of your
award.
 
The terms and conditions of your award are set forth in the attached Year <YEAR>
Restricted Stock Unit Award Agreement and in the Sempra Energy 2013 Long Term
Incentive Plan, which has been provided to you.  The summary below highlights
selected terms and conditions but it is not complete and you should carefully
read the attachments to fully understand the terms and conditions of your award.
 
SUMMARY
     
Date of Award:
<DATE>, <YEAR>
Name of Recipient:
NAME
           
Recipient’s Employee Number:
EE ID
Number of Restricted Stock Units (prior to any dividend equivalents):
 
At Target:
# RSU
At Maximum:
200% of Target (e.g. 1,000 at Target = 2,000 at Maximum)
Award Date Fair Market Value per Share of Common Stock:
 $TBD
 
Restricted Stock Units:
Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award.  Your
restricted stock units are not shares of Common Stock.  The target number of
restricted stock units will vest (subject to adjustment as described below), if
the target total shareholder return (a return at the 50th percentile) is
achieved.  If above target total shareholder return is achieved, you may vest in
up to the maximum number of restricted stock units plus reinvested dividends as
described below.
 
Vesting/Forfeiture of Restricted Stock Units:
Subject to certain exceptions set forth in the Year <YEAR> Restricted Stock Unit
Award Agreement, your restricted stock units will vest immediately following the
Compensation Committee’s determination and certification of the extent to which
Sempra Energy has met specified total shareholder return performance criteria
for the performance period beginning on <DATE>, <YEAR> and ending at the close
of trading on <DATE>, <YEAR>.  Any restricted stock units that do not vest with
the Compensation Committee's determination and certification will be forfeited.
 
Transfer Restrictions:
Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.
 
Termination of Employment:
Your restricted stock units also may be forfeited if your employment terminates.
 
Dividend Equivalents:
You also have been awarded dividend equivalents with respect to your restricted
stock units.  Your dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of your award.  Your dividend equivalents will be determined based on
the dividends that you would have received, had you held shares of Common Stock
equal to the vested number of your restricted stock units from the date of your
award to the date of the distribution of shares of Common Stock following the
vesting of your restricted stock units, and assuming that the dividends were
reinvested in Common Stock (and any dividends on such shares were reinvested in
Common Stock).  The dividends will be deemed reinvested in Common Stock in the
same manner as dividends reinvested pursuant to the terms of the Sempra Dividend
Reinvestment Plan.  Your dividend equivalents will be subject to the same
transfer restrictions and forfeiture and vesting conditions as the shares
represented by your restricted stock units.
 
Distribution of Shares:
Shares of Common Stock will be distributed to you to the extent your restricted
stock units vest.  Except as provided otherwise in the attached Year <YEAR>
Restricted Stock Unit Award Agreement, the shares will be distributed to you
after the completion of the performance period ending at the close of trading on
<DATE>, <YEAR> and the Compensation Committee’s determination and certification
of Sempra Energy’s total shareholder return for the performance period.  The
shares of Common Stock will include the additional shares to be distributed
pursuant to your vested dividend equivalents.
 
Taxes:
Upon distribution of shares of Common Stock to you, you will be subject to
income taxes on the value of the distributed shares at the time of distribution
and must pay applicable withholding taxes.
 
By your acceptance of this award, you agree to all of the terms and conditions
set forth in this Cover Page/Summary, the attached Year <YEAR> Restricted Stock
Unit Award Agreement and the Sempra Energy 2013 Long Term Incentive Plan.
 
     
Recipient:
 
X
             
(Signature)
       
Sempra Energy:
 
/s/ Debra L. Reed
           
(Signature)
       
Title:
 
Chairman and Chief Executive Officer
 



 


 

 
SEMPRA ENERGY
2013 LONG TERM INCENTIVE PLAN


Year <YEAR> Restricted Stock Unit Award Agreement


Award:
You have been granted a performance-based restricted stock unit award under
Sempra Energy’s 2013 Long Term Incentive Plan.  The award consists of the number
of restricted stock units set forth on the Cover Page/Summary to this Agreement,
and dividend equivalents with respect to the restricted stock units (described
below).
Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award.  Your
restricted stock units are not shares of Common Stock.
Each restricted stock unit initially represents the right to receive one share
of Common Stock upon the vesting of the unit.
Unless and until they vest, your restricted stock units and any dividend
equivalents (as described below) will be subject to transfer restrictions and
forfeiture and vesting conditions.
Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, your restricted stock units
(and dividend equivalents) will vest immediately following and only to the
extent that the Compensation Committee of Sempra Energy's Board of Directors
(the “Compensation Committee”) determines and certifies that Sempra Energy has
met specified total shareholder return criteria for the performance period
beginning <DATE>, <YEAR> and ending at the close of trading on <DATE>,
<YEAR>.  Any restricted stock units (and dividend equivalents) that do not vest
will be forfeited.
Your restricted stock units (and dividend equivalents) also may be forfeited if
your employment terminates before they vest.
See “Vesting/Forfeiture,” “Transfer Restrictions,” and “Termination of
Employment” below.
 
Vesting/Forfeiture:
Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, your restricted stock units
(and dividend equivalents, as described below) will vest immediately following
and only to the extent that the Compensation Committee determines and certifies
that Sempra Energy has met the following total shareholder return performance
criteria for the performance period beginning on <DATE>, <YEAR> and ending on
the close of trading on <DATE>, <YEAR>:
Preliminary Calculation Based on Sempra Energy’s cumulative total shareholder
return relative to the S&P 500 Utilities Index and S&P 500 Index:
 
§ The percentage of your target number of restricted stock units that vest will
be determined as follows, based on the percentile ranking for the performance
period (as measured based on the thirty-day average immediately preceding the
start of the performance period compared to the thirty-day average immediately
preceding the end of the performance period) of Sempra Energy’s cumulative total
shareholder return (consisting of per share appreciation in Common Stock plus
reinvested dividends and other distributions paid on Common Stock) among the
companies (ranked by cumulative total shareholder returns) in the S&P 500
Utility Index, as determined and certified by the Compensation Committee,
subject to adjustment as described below.
 
Sempra Energy Total                                               Percentage of
Target
 Shareholder Return                                               Number of
Restricted
Percentile Ranking                                               Stock Units
that Vest
90th                                                                              
200%
80th                                                                  175%
70th                                                                              
150%
60th                                                                              
125%
50th                                                                              
100%
40th                                                                                
50%
35th                                                                                
25%
30th                                                                                  
0%
If the percentile ranking does not equal a ranking shown in the above table, the
percentage of your target number of restricted stock units that vest will be
determined by a linear interpolation between the next lowest percentile shown in
the table and the next highest percentile shown on the table, subject to
adjustment as described below.
 
o If the percentile ranking is at or above the 90th percentile, 200% of your
target number of restricted stock units will vest, subject to adjustment as
described below.
 
 
o If the percentile ranking is at or below the 30th percentile, none of your
restricted stock units will vest.
 
 
· The Compensation Committee also will compare Sempra Energy’s cumulative total
shareholder return for the performance period (as measured based on the
thirty-day average immediately preceding the start of the performance period
compared to the thirty-day average immediately preceding the end of the
performance period)  to the market capitalization-weighted S&P 500 Composite
Index.  If the Compensation Committee determines and certifies that Sempra
Energy’s cumulative total shareholder return is at or above the cumulative total
shareholder return of the market capitalization-weighted S&P 500 Composite
Index, the percentage of your target number of restricted stock units that vest
will be the greater of 100% and the percentage calculated above using the
percentile ranking of Sempra Energy’s total shareholder return among companies
in the S&P 500 Utility Index, subject to the adjustment described below.
 
Final Calculation with Potential Adjustment based on Sempra Energy’s cumulative
total shareholder return:
 
· The Compensation Committee will then determine and certify the final
percentage of your target restricted stock units that vest (based on the
relative total shareholder return performance criteria described above) and as
adjusted by the cumulative total shareholder return performance criteria
described below:
 
 
o If Sempra Energy’s cumulative total shareholder return for the performance
period (as measured based on the thirty-day average immediately preceding the
start of the performance period compared to the thirty-day average immediately
preceding the end of the performance period) is at or above <PERCENTAGE>, the
percentage of your restricted stock units that vest will be increased by 20%,
but in no event shall the percentage of your target restricted stock unit that
vest exceed 200%.
 
 
o If Sempra Energy’s cumulative total shareholder return for the performance
period (as measured based on the thirty-day average immediately preceding the
start of the performance period compared to the thirty-day average immediately
preceding the end of the performance period) is at or below <PERCENTAGE>, the
percentage of your restricted stock units that vest will be decreased by 20%.
 
 
o If Sempra Energy’s cumulative total shareholder return for the performance
period (as measured based on the thirty-day average immediately preceding the
start of the performance period compared to the thirty-day average immediately
preceding the end of the performance period) is above <PERCENTAGE> but below
<PERCENTAGE>, no adjustment will be applied.
 
 
· As soon as reasonably practicable following the end of the performance period,
the Compensation Committee will determine and certify the extent to which Sempra
Energy has met the performance criteria and the extent, if any, as to which your
restricted stock units have then vested and any such vesting shall occur
immediately following such determination and certification by the Compensation
Committee.  You will receive the number of shares of Common Stock equal to the
number of your vested restricted stock units after the Compensation Committee’s
determination and certification.  Also, you will receive the number of shares of
Common Stock equal to your vested dividend equivalents after the Compensation
Committee’s determination and certification.  Certificates for the shares will
be issued to you or transferred to an account that you designate.  When the
shares of Common Stock are issued to you, your restricted stock units (vested
and unvested) and your dividend equivalents will terminate.
 
 
· Examples illustrating the application of the vesting provisions are shown in
Exhibit A to this Award Agreement.
 
Transfer Restrictions:
You may not sell or otherwise transfer or assign your restricted stock units (or
your dividend equivalents).
 
Dividend Equivalents:
You also have been awarded dividend equivalents with respect to your restricted
stock units.  Your dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of your award.  Your dividend equivalents will be determined based on
the dividends that you would have received, had you held shares of Common Stock
equal to the vested number of your restricted stock units from the date of your
award to the date of the distribution of shares of Common Stock following the
vesting of your restricted stock units, and assuming that the dividends were
reinvested in Common Stock (and any dividends on such shares were reinvested in
Common Stock).  The dividends will be deemed reinvested in Common Stock in the
same manner as dividends reinvested pursuant to the terms of the Sempra Dividend
Reinvestment Plan.
Your dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as your restricted stock units.  They will
vest when and to the extent your restricted stock units vest.
Also, your restricted stock units (and dividend equivalents), including the
terms and conditions thereof, will be adjusted to prevent dilution or
enlargement of your rights in the event of a stock dividend on shares of Common
Stock or as the result of a stock-split, recapitalization, reorganization or
other similar transaction in accordance with the terms and conditions of the
2013 Long Term Incentive Plan.   Any additional restricted stock units (and
dividend equivalents) awarded to you as a result of such an adjustment also will
be subject to the same transfer restrictions, forfeiture and vesting conditions
and other terms and conditions that are applicable to your restricted stock
units (and dividend equivalents).
 
No Shareholder Rights:
Your restricted stock units (and dividend equivalents) are not shares of Common
Stock.  You will have no rights as a shareholder unless and until shares of
Common Stock are issued to you following the vesting of your restricted stock
units (and dividend equivalents) as provided in this Agreement and the 2013 Long
Term Incentive Plan.
 
Distribution of Shares:
As described in “Vesting/Forfeiture” above, the Compensation Committee will
determine and certify the extent to which Sempra Energy has met the performance
criteria and the extent, if any, as to which your restricted stock units have
then vested.
You will receive the number of shares of Common Stock equal to the number of
your restricted stock units that have vested.  However, in no event will you
receive under this award, and other awards granted to you under the 2013 Long
Term Incentive Plan in the same fiscal year of Sempra Energy, more than the
maximum number of shares of Common Stock permitted under the 2013 Long Term
Incentive Plan.  Also, you will receive the number of shares of Common Stock
equal to your vested dividend equivalents after the Compensation Committee’s
determination and certification.
You will receive the shares as soon as reasonably practicable following the
Compensation Committee’s determination and certification (and in no event later
than March 15, <YEAR>).  Once you receive the shares of Common Stock, your
vested and unvested restricted stock units (and dividend equivalents) will
terminate.
 
Termination of Employment:
  § Termination
If your employment with Sempra Energy and its Subsidiaries terminates for any
reason prior to the vesting of your restricted stock units (and dividend
equivalents) (other than under the circumstances set forth in the next
paragraph), all of your restricted stock units (and dividend equivalents) will
be forfeited.  Subject to the provisions below relating to the treatment of your
restricted stock units in connection with a Change in Control, the vesting of
your restricted stock units (and dividend equivalents) does not occur until the
date of the Compensation Committee’s determination and certification described
above.
If your employment terminates prior to a Change in Control, other than by
termination for cause, and you had both completed at least five years of
continuous service with Sempra Energy and its Subsidiaries AND met any of the
following conditions:
 
1.) your employment terminates after <DATE>, <YEAR> and at the date of
termination you had  attained age 55; or
 
 
2.) your employment terminates after <DATE>, <YEAR> and at the date of
termination you had attained age 62; or
 
 
3.) at the date of termination you had attained age 65 and you were an officer
subject to the company’s mandatory retirement policy;
 
your restricted stock units (and dividend equivalents) will not be forfeited but
will continue to be subject to the transfer restrictions and vesting conditions
and other terms and conditions of this Agreement.
 
  § Termination for Cause:
 
If your employment with Sempra Energy and its Subsidiaries terminates for cause,
or your employment would have been subject to termination for cause, prior to
the vesting of your restricted stock units (and dividend equivalents), all of
your restricted stock units (and dividend equivalents) will be cancelled.
Prior to the consummation of a Change in Control, a termination for cause is (i)
the willful failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness), (ii) the grossly negligent performance of such obligations
referenced in clause (i) of this definition, (iii) your gross insubordination;
and/or (iv) your commission of one or more acts of moral turpitude that
constitute a violation of applicable law (including but not limited to a felony)
which have or result in an adverse effect on the Company, monetarily or
otherwise, or one or more significant acts of dishonesty.  For purposes of
clause (i), no act, or failure to act, on your part shall be deemed “willful”
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your act, or failure to act, was in the best interests of
the Company.”  If your restricted stock units remain outstanding following a
Change in Control pursuant to a Replacement Award, a termination for cause
following such Change in Control shall be determined in accordance with Section
2.8 of the 2013 Long Term Incentive Plan (which defines “Cause” for purposes of
the plan), including reasonable notice and, if possible, a reasonable
opportunity to cure as provided therein.
 
  § Leaves of Absence:
Your employment does not terminate when you go on military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by your
employer in writing.  But your employment will be treated as terminating 90 days
after you went on leave, unless your right to return to active work is
guaranteed by law or by a contract.  And your employment terminates in any event
when the approved leave ends, unless you immediately return to active
work.  Your employer determines which leaves count for this purpose.
 
Taxes:
 
  § Withholding Taxes:
When you become subject to withholding taxes upon distribution of the shares of
Common Stock or otherwise, Sempra Energy or its Subsidiary is required to
withhold taxes.  Unless you instruct otherwise and pay or make arrangements
satisfactory to Sempra Energy to pay these taxes, upon the distribution of your
shares, Sempra Energy will withhold a sufficient number of shares of common
stock or restricted stock units  to cover the minimum required withholding taxes
and transfer to you only the remaining balance of your shares.  In the event
that, following a Change in Control, your restricted stock units become eligible
for a distribution upon your Retirement by reason of your combined age and
service, your restricted stock units may become subject to employment tax
withholding prior to the distribution of shares with respect to such units.
 
   § Code Section 409A:
 
Your restricted stock units are subject to Sections 16.5 and 20.12 of the 2013
Long Term Incentive Plan, which set forth terms to comply with Code Section
409A.
Recoupment  (“Clawback”) Policy:
The Company shall require the forfeiture, recovery or reimbursement of awards or
compensation under this Plan as (i) required by applicable law, or (ii) required
under any policy implemented or maintained by the Company pursuant to any
applicable rules or requirements of a national securities exchange or national
securities association on which any securities of the Company are listed.  The
Company reserves the right to recoup compensation paid if it determines that the
results on which the compensation was paid were not actually achieved.
The Compensation Committee may, in its sole discretion, require the recovery or
reimbursement of long-term incentive compensation awards from any employee whose
fraudulent or intentional misconduct materially affects the operations or
financial results of the Company or its Subsidiaries.
 
Retention Rights:
Neither your restricted stock unit award nor this Agreement gives you any right
to be retained by Sempra Energy or any of its Subsidiaries in any capacity and
your employer reserves the right to terminate your employment at any time, with
or without cause.  The value of your award will not be included as compensation
or earnings for purposes of any other benefit plan offered by Sempra Energy or
any of its Subsidiaries.
 
Change in Control:
 In the event of a Change in Control, the following terms shall apply:
 
§ If (i) you have achieved age 55 and have completed at least five years of
continuous service with Sempra Energy and its Subsidiaries as of the date of a
Change in Control and your restricted stock units have not been forfeited prior
to the Change in Control, (ii) your outstanding restricted stock units as of the
date of a Change in Control are not subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A and/or (iii) your
outstanding restricted stock units are not assumed or substituted with one or
more Replacement  Awards as contemplated in Section 16.1 of the 2013 Long Term
Incentive Plan, then in each case your outstanding restricted stock units and
any associated dividend equivalents will vest immediately prior to the Change in
Control with the applicable performance goals deemed to have been achieved at
the greater of target level as of the date of such vesting or the actual
performance level had the performance period ended on the date of the Change in
Control.  If the foregoing terms apply,  immediately prior to the date of the
Change in Control you will receive a number of shares of Common Stock equal to
the number of your restricted stock units and dividend equivalents that have
vested.
 
 
· If your outstanding restricted stock awards are assumed or substituted with
one or more Replacement Awards as contemplated in Section 16.1 of the 2013 Long
Term Incentive Plan, then, except as provided otherwise in an individual
severance agreement or employment agreement to which you are a party, the terms
set forth in Sections 16.3 and 16.4 of the 2013 Long Term Incentive Plan shall
apply with respect to such Replacement Award following the Change in Control. If
the foregoing terms apply and the Replacement Award vests upon your separation
from service or death, on such date, you will receive a number of shares or
other property in settlement of the Replacement Awards.
 
Further Actions:
You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Agreement.
You shall not be deemed to have accepted this award unless you execute the
Arbitration Agreement provided with your award letter.
You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you, including any transfer to pay withholding taxes, that is authorized by this
Agreement.
 
Applicable Law:
This Agreement will be interpreted and enforced under the laws of the State of
California.
 
Disputes:
Any and all disputes between you and the Company relating to or arising out of
the Plan or your restricted stock unit award shall be subject to the Arbitration
Agreement provided with your award letter, including, but not limited to, any
disputes referenced in Section 16.4 of the Plan.
 
Other Agreements:
In the event of any conflict between the terms of this Agreement and any written
employment, severance or other employment-related agreement between you and
Sempra Energy, the terms of this Agreement, or the terms of such other
agreement, whichever are more favorable to you, shall prevail, provided that in
each case a conflict shall be resolved in a manner consistent with the intent
that your restricted stock units comply with Code Section 409A.  In the event of
a conflict between the terms of this Agreement and the 2013 Long Term Incentive
Plan, the plan document shall prevail.
 



By your acceptance of this award, you agree
to all of the terms and conditions described above and in the 2013 Long Term
Incentive Plan

 

 
Exhibit A
 
Examples Illustrating the Determination
 of the Vested Percentage of the
Target Number of Restricted Stock Units
 
The following examples illustrate how the percentage of the target number of
restricted stock units is to be determined.  The examples assume that Sempra
Energy achieves certain total cumulative shareholder returns for the performance
period.  The vested percentage of your target number of restricted stock units
will be determined based on Sempra Energy’s actual cumulative total shareholder
return for the performance period as measured at the end of the performance
period.  No assurance is given that Sempra Energy will achieve the cumulative
total shareholder returns shown in the examples.
 
Example 1
 
Sempra Energy’s cumulative total shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500 Utility
Index, as determined and certified by the Compensation Committee, is at the 94th
percentile.  Sempra Energy’s cumulative total shareholder return for the
performance period is <PERCENTAGE>.
 
Because Sempra Energy’s cumulative total cumulative shareholder return is above
the 90th percentile, 200% of the target number of restricted stock units
vest.  This is the maximum number of restricted stock units under the award and
no further award adjustment can be made even though Sempra Energy’s cumulative
total shareholder return is above <PERCENTAGE>.
 
Example 2
 
Sempra Energy’s cumulative total shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500 Utility
Index, as determined and certified by the Compensation Committee, is at the 67th
percentile and Sempra Energy’s cumulative total shareholder return for the
performance period is <PERCENTAGE>.
 
The percentage of the target number of restricted stock units that vest is
determined by a linear interpolation between the percentage based on the
achievement of the 60th percentile (125%) and the percentage based on the
achievement of the 70th percentile (150%).
 
Based on Sempra Energy’s cumulative total shareholder return relative to the S&P
500 Utilities Index and prior to consideration of the cumulative total
shareholder return performance criteria,142.5% of the target number of
restricted stock units would vest.  Because Sempra Energy’s cumulative total
shareholder return of <PERCENTAGE> is higher than <PERCENTAGE> (the trigger for
the adjustment based on cumulative total shareholder return performance), the
preliminary performance score is increased by 20% and the final performance
score is 171%. [Calculation is 142.5% x 1.2 = 171%.]
 
Example 3
 
Sempra Energy’s cumulative total shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500 Utility
Index, as determined and certified by the Compensation Committee, is at the 45th
percentile. Sempra Energy’s cumulative total shareholder return for the
performance period is <PERCENTAGE>.
 
Sempra Energy’s cumulative total shareholder return for the performance period
exceeds the total shareholder returns of the market capitalization-weighted S&P
500 Composite Index, as determined and certified by the Compensation Committee.
 
Because Sempra Energy’s cumulative total shareholder return is at the 45th
percentile when ranked among the companies in the S&P 500 Utility Index, 75% of
the target number of restricted stock units would vest (before taking into
account Sempra Energy’s performance compared to the market
capitalization-weighted S&P 500 Composite Index).
 
However, because Sempra Energy’s cumulative total shareholder return exceeds the
total shareholder return of the market capitalization-weighted S&P 500 Composite
Index, 100% of the target number of restricted stock units vest prior to
consideration of the cumulative total shareholder return performance criteria.
Because Sempra Energy’s cumulative total shareholder return of <PERCENTAGE> is
less than <PERCENTAGE> (the trigger for the adjustment based on cumulative total
shareholder return performance), the preliminary performance score is decreased
by 20% and the final performance score is 80%. [Calculation is 100% x 0.80 =
80%.]
 
Example 4
 
Sempra Energy’s cumulative total shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500 Utility
Index, as determined and certified by the Compensation Committee, is at the 30th
percentile. Sempra Energy’s cumulative total shareholder return for the
performance period is <PERCENTAGE>.
 
Also, Sempra Energy’s total shareholder return for the performance period is
below the total shareholder return of the market capitalization-weighted S&P 500
Composite Index.
 
Because Sempra Energy’s total shareholder return for the performance period
among companies in the S&P 500 Utility Index is at the 30th percentile, none of
the target number of restricted stock units vest. Because no shares vest, there
is no need to determine whether any adjustment applies based on cumulative total
shareholder return.
 



